DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 9/30/2022. As directed by the amendment: claims 1 and 9 have been amended;  claim 3 has been cancelled.  Thus, claims 1-2 and 4-11 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on claim 3 (which has been canceled) therefore renders the scope of the claim unclear and indefinite. For the purpose of examination, the claim is interpreted as depending on claim 1.
Claim 5 is also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 8-9 rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt (US 4,881,542) in view of Lee (US 5,957,134) and Gobel (US 6,526,977).
Regarding claims 1-2, Schmidt discloses a ventilation catheter 10 configured
to engage with pre-pharyngeal/pharynx and intratracheal regions of an airway and for operably securing to an airway management system ventilation system (see abstract and col. 3, lines 19-30), the catheter comprising
an open distal end 15 (fig. 6) for allowing new inspiratory fluid from the airway management system to flow into a patient and used inspiratory fluid from the patent to flow back to the airway (col. 4, lines 4-14);
a double lumen portion (fig. 6) defines a first lumen 2 (fig. 6) pneumatically connected to provide an inspiratory fluid pathway for new inspiratory fluid and a second lumen 1 (fig. 6) pneumatically connected to provide an expiratory fluid pathway for used inspiratory fluid (col. 4, lines 4-14); the first lumen 2 parallel to the second lumen 1 (fig. 6) and configured to occupy the prepharyngeal/pharynx region upstream from vocal cords of the patient (NOTE: first and second lumens of catheter or probe 10, when introduced into the trachea (see col. 1, lines 8-10), would occupy the prepharyngeal/pharynx region which is located upstream from the vocal cords);
a single lumen portion formed from an intersection of the first lumen with the second lumen (at the terminal point of the partition 16 as shown in fig. 6) for protrusion into the intratracheal region, past the vocal cord (“a tubular flexible probe for introduction into the trachea and, respectively, into the bronchial system”, see col. 1, lines 8-11); the single lumen portion for protrusion into the intratracheal region including the open distal end 15 (fig. 6)
at least one check valve 51 secured to the second lumen 2 (fig. 3) to prevent inadvertent pneumatic back flow (see col. 7, lines 22-28), 
Schmidt is silent regarding the double lumen portions does not extend into the intratracheal region and wherein said second lumen  intersects perpendicularly with said first lumen, said double lumen portion thereby defining a substantially straight path of the single lumen portion
However, Lee teaches a similar catheter having an endo-tracheal tubular element 20 (fig. 2) comprising a double lumen portion having first and second lumens 21 and 22 (figs. 2-3, see col. 5, lines 33-35) and a single lumen portion 24 having an end portion 32 positioned in the trachea (fig. 2, see col. 6, lines 16-20), said second lumen 22 intersects perpendicularly with said first lumen 21 (see fig. 2), said double lumen portion thereby defining a substantially straight path of the single lumen portion 24 (see fig. 2). Lee further teaches that the tubular element 20 additionally comprises an inflatable balloon member 23 positioned about the exterior wall of lower tubular element 24 to secure the tubular element in place creating an airtight seal between a patient's trachea and the exterior of tubular element 20 (see col. 5, lines 61-66), thereby allowing the double lumen portion to be positioned so that it may not extend into the intratracheal region if so desired
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tracheal tube of Schmidt such that the double lumen portions does not extend into the intratracheal region and wherein said second lumen  intersects perpendicularly with said first lumen, said double lumen portion thereby defining a substantially straight path of the single lumen portion, as taught and suggested by Lee, for the purpose of facilitating the insertion of endo-tracheal tubular element 20 through the patient's mouth and past a patient's vocal cords and down to the patient's trachea (see col. 5, lines 50-60), 
Schmidt does not disclose an inflatable cuff operably secured to the single lumen portion and positioned along the single lumen portion. However, Gobel teaches a tracheal tube with an inflatable cuff 5 (figs. 1-2, “cuffed balloon 5”, col. 6, lines 45-46) operably secured to the single lumen portion 3 and positioned along the single lumen portion 3 (fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tracheal tube of Schmidt to include an inflatable cuff, as taught and suggested by Gobel, to be secured to the single lumen portion for the purpose of allowing secretions flowing in the trachea to be inhibited by the cuff (see Gobel, col. 7, line 65).
Regarding claim 4, the inflatable cuff of Gobel includes an elongate channel 10/12 along an outer surface (figs. 2-3, col. 7, lines 26-36), wherein the inflatable cuff 5 is configured to be located in a trachea (fig. 1, see col. 6, lines 66-67) of a patient thereby defining an airway leaking channel (col. 7, line 59).
Regarding claim 5, the modified Schmidt device does not disclose that the airway leaking channel is sized to allow about 10% of the inspiratory fluid flow to leak therethrough. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the leaking channels of the Schmidt device to be sized to allow about 10% of the inspiratory fluid flow to leak through, as suggested by Gobel, for the purpose of permitting only a small amount of fluid should flow through the cuff capillaries (Gobel‘s col. 7, lines 59-65), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233.5.
Regarding claims 8-9, Schmidt discloses wherein the new inspiratory fluid can be a gas (col. 7, lines 47-50, it is noted that the device having the new inspiratory fluid path is capable of introducing respiration gas through this fluid path), wherein said double lumen portion is sized to be positioned upstream of the patient's vocal cords with the single lumen portion extending past the patient's vocal cords into the patient's trachea (col. 3, lines 19-26).

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt/Lee/Gobel and further in view of Abramson (US 4,166,467).
Regarding claim 6, Schmidt does not disclose a bite protector on the double lumen portion. However, Abramson teaches a bite protector (col. 1, lines 55-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tracheal tube of Schmidt to include a bite protector on the double lumen portion, as taught by Abramson, for the purpose of preventing the patient from biting into and damaging the tracheal tube (“prevent collapse of the tube upon clenching of the teeth”, see abstract).
Regarding claim 7, the bite protector of Abramson noted with respect to claim 6 includes a channel 41 (Figure 4) for permitting access to the inspiratory fluid pathway within the ventilation catheter.

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt/Lee/Gobel and further  in view of Jacobs (US 3,682,166).
Regarding claims 10-11, Schmidt discloses the endotracheal tube structure with expiratory fluid pathway, but is silent regarding the provision in said expiratory fluid pathway of a secretion collector including a secretion chamber for collecting pulmonary secretions and pulmonary fluids collected from the patient though the expiratory pathway. However, Jacobs teaches a patient ventilation system (fig. 5) wherein the expiratory fluid path includes a secretion collector with a secretion chamber (sputum cup 17) for collecting pulmonary secretions and pulmonary fluids collected from the patient though the expiratory path. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Schmidt’s endotracheal tube structure with expiratory fluid path to include in said expiratory fluid path a secretion collector with a secretion chamber for collecting pulmonary secretions and pulmonary fluids collected from the patient though the expiratory path, as taught by Jacobs, for the purpose of providing a suitable collecting storage in which the secretions can be disposed and isolated from exposure to healthcare providers in order to prevent contaminating the environment or the ventilation system with potentially infectious or corrosive patient secretions.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,839,755 in view of Schmidt, Lee, Gobel, Abramson and/or Jacobs. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 9,839,755 in view of Schmidt, Lee, Gobel, Abramson and/or Jacobs (see discussion above) teach essentially all the claimed features.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-11 have been considered but are moot in view of new grounds of rejections (see discussion of claim 1 above)
Applicant argues on pages 8-9 that the prior art fails to teach or suggest the limitations recited in amended claim 1. 
The examiner respectfully disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language of the limitations recited in amended claim 1  is interpreted as reasonably broad enough to still be met by the structural recitations within the prior art of Schmidt in view of Lee and Gabel, and that such would need to be further limited with structural terms to distinguish therefrom.
Therefore, all claimed limitations are met by the prior art of Schmidt (US 4,881,542) in view of Lee (US 5,957,134) and Gobel (US 6,526,977) as interpreted above in light of the Amendment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785